Citation Nr: 0013290	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-03 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical services provided from December 18, 1996 to 
December 19, 1996.


(The issue of entitlement to an effective date prior to 
February 5, 1997, for the grant of service connection for 
Wolff-Parkinson-White syndrome is the subject of a separate 
Board decision.)


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1979 and 
from September 1979 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 administrative decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Milwaukee, Wisconsin, which denied entitlement to payment 
or reimbursement for private medical expenses incurred at 
Sparta Franciscan Skemp Hospital and LaCrosse/Franciscan 
Skemp Medical Center for Atrial Fibrillation and Wolff-
Parkinson-White syndrome from December 18, 1996 to December 
19, 1996.  

The Board notes that, during the pendency of this claim, 
jurisdiction of the claims file was transferred from the 
Milwaukee, Wisconsin Regional Office (RO) to the Seattle, 
Washington, RO.

By a separate decision, the Board will remand the veteran's 
claim for an effective date prior to February 5, 1997, for 
the grant of service connection for Wolff-Parkinson-White 
syndrome, to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).


REMAND

By a rating decision issued in January 1999, the veteran was 
awarded service connection for Wolff-Parkinson-White (W-P-W) 
syndrome.  W-P-W is the disorder for which the veteran was 
treated in December 1996 when he received the private medical 
care for which he now seeks reimbursement.  The RO assigned 
an effective date in February 1997 for that grant of service 
connection, and the veteran has attempted to disagree with 
the assigned effective date.  The RO has not yet adjudicated 
that contention.  

Regulations at 38 C.F.R. § 17.126 provide that the effective 
date of a grant of service connection controls whether 
reimbursement for private medical care is authorized when the 
private care was rendered for a disorder for which service 
connection is granted after the care was provided.  Thus, the 
Medical Center cannot complete adjudication of the veteran's 
claim of entitlement to payment or reimbursement of 
unauthorized private medical services provided from December 
18,1996 to December 19, 1996, until the RO has adjudicated 
the veteran's claim that he is entitled to an effective date 
prior to February 5, 1997, for the grant of service 
connection for the disability treated in December 1996.  The 
determination as to the proper effective date of the grant of 
service connection is inextricably intertwined with the 
veteran's claim of entitlement to reimbursement or payment of 
the medical expenses at issue.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the VA Medical Center for the following actions:

1.  After the VARO issues an SOC in 
response to the veteran's disagreement 
with an effective date of February 5, 
1997, assigned for the grant of service 
connection for W-P-W syndrome, and 
advises the veteran how to perfect an 
appeal as to that issue, and completes 
all actions necessary to adjudicate that 
claim, the RO must return the veteran's 
claim of entitlement to payment or 
reimbursement of unauthorized private 
medical services provided from December 
18,1996 to December 19, 1996, to the VAMC 
for final adjudication, and provide the 
VAMC with a copy of the final RO decision 
as to the appropriate effective date for 
a grant of service connection for W-P-W 
syndrome.  After these actions are 
completed, then the VAMC should complete 
any and all actions necessary to issue a 
final decision on the veteran's claim for 
reimbursement or payment of December 1996 
medical expenses.  

2.  If the adjudicative action concerning 
the veteran's claim for reimbursement or 
payment of medical expenses remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




